CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS (EXPRESSED IN CANADIAN DOLLARS UNLESS OTHERWISE STATED) FOR THE QUARTER ENDED NOVEMBER 30, 2012 1 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED NOVEMBER 30, 2012 The following Management’s Discussion & Analysis (“MD&A”) is prepared in accordance with National Instrument 51-102F1, and should be read in conjunction with the consolidated financial statements and related notes for the quarter ended November 30, 2012, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the IASB. The fiscal year 2012 comparatives in this MD&A have been presented in accordance with IFRS. As the Company’s IFRS transition date was September 1, 2010, comparative information prior to that date included in this MD&A has not been restated. This MD&A contains certain forward-looking statements, which relate to future events or the Company’s future performance that include terms such as “will”, “intend”, “anticipate”, “could”, “should”, “may”, “might”, “expect”, “estimate”, “forecast”, “plan”, “potential”, “project”, “assume”, “contemplate”, “believe”, “shall” and similar terms. These statements involve known and unknown risks, uncertainties and other factors that are beyond the Company’s control, which may cause actual results or events to differ materially from those anticipated in such forward-looking statements. The Company believes the expectations reflected in these forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this MD&A should not be unduly relied upon. These statements speak only as of the date of this MD&A or as of the date specified in the documents incorporated by reference into this MD&A. All figures are in Canadian dollars unless otherwise noted. This MD&A has been prepared as of January 14, 2013. NON-IFRS FINANCIAL MEASUREMENTS Earnings before interest, taxes, depreciation and amortization (“EBITDA”) are non-IFRS financial metrics used in this Management’s Discussion & Analysis. These non-IFRS financial measurements do not have any standardized meaning as prescribed by IFRS, and is therefore unlikely to be comparable to similar measures presented by other issuers. Management uses EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates the effects of financing decisions. Certain investors, analysts and others utilize these non-IFRS financial metrics in assessing the Company’s financial performance. These non-IFRS financial measurements have not been presented as an alternative to net loss or any other financial measure of performance prescribed by IFRS. Reconciliation of the non-IFRS measure has been provided on page 4 of this MD&A. Date of Report – January 14, 2013 2 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED NOVEMBER 30, 2012 NATURE OF BUSINESS CIBT Education Group Inc. (the “Company”) is an education management company headquartered in Vancouver, British Columbia, Canada that delivers advanced education via traditional face to face teaching and interactive technology to the global education market. The Company’s current business operations include education and media communications. The Company currently has four business units: ● CIBT School of Business & Technology Corp. (“CIBT China”) is an education company based in China. CIBT China engages in joint partnerships with schools in China and emerging Asia to teach North American based programs taught through traditional face to face teaching in addition to an internally developed interactive video conferencing teaching platform called the Global Learning Network (“GLN”). ● Sprott-Shaw Degree College Corp. (“SSDC or Sprott-Shaw”) is comprised of a community college with multiple locations and a degree granting college, based in Canada. The community college specializes in healthcare, hospitality and tourism management, and business diploma programs, while the degree granting college offers accredited Bachelor of Business Administration degrees in British Columbia, Canada.Established in 1903, Sprott-Shaw Community College is the oldest private post-secondary institution in British Columbia, Canada. ● KGIC Language College Corp. (“KGIC”) is an English language college based in Canada. KGIC delivers English language programs and career programs to foreign students in Canada. KGIC has developed a global network of student recruitment agents in 42 countries to attract international students to study at its Canadian campuses. ● IRIX Design Group Inc. (“IRIX”) is an advertising and marketing company based in Canada. IRIX provides advertising and communication solutions with a niche in Asian market advertising.IRIX also provides marketing and design services for the Company’s various subsidiaries. OVERALL PERFORMANCE The table below describes the financial performance for the Company for the quarter ended November 30, 2012 compared to the quarter ended November 30, 2011: Selected Financial Information, quarter ended November 30 Quarter Ended November 30, Quarter Ended November 30, Change Percentage Change Total revenues $ $ $ 1% Total revenues net of direct costs % 54% 54% - NA Educational revenues – CIBT $ $ $ (18%) Educational revenues net of direct costs % – CIBT 51% 46% 5% NA Commission revenues – GEA $ - $ NA Commission revenues net of direct costs % – GEA 44% - 44% NA Educational revenues – SSDC $ $ $ (11%) Educational revenues net of direct costs % – SSDC 62% 62% - NA Educational revenues – KGIC $ $ $ 20% Educational revenues net of direct costs % – KGIC 46% 43% 3% NA Design and advertising revenues – IRIX $ $ $ (7%) Design and advertising revenues net of direct costs % – IRIX 58% 57% 1% NA General and administrative expenses $ $ $ 7% Net (loss) income $ $ $ (1,130%) EBITDA (non-IFRS) $ $ $ (138%) The Company’s revenues increased by 1% in the quarter ended November 30, 2012 compared to the same period last year.The revenue increase in the quarter ended November 30, 2012 is attributed to the growth of international student revenue at KGIC and Sprott-Shaw.Over the past three years, the Company has focused on expanding its international student base taught in Canada through continued expansion and utilization of the Company’s recruitment network, as well as joint overseas marketing efforts by all of the Company’s subsidiary schools.As such, within the quarter ended November 30, 2012 KGIC’s revenues, which is exclusively from international students, has grown by 20% (or $862,767) and Sprott-Shaw’s international student revenue has grown by 49% (or $585,931), compared to the same period last year.The Company’s significant strength in international recruitment has also led to a new division that recruits for top tier North American schools, the Global Education Alliance (“GEA”).The new GEA division has earned $153,041 in revenues in the three months ended November 30, 2012. 3 Although revenue from international students has shown significant growth in the quarter ended November 30 2012, a slowdown in domestic revenue has temporary affected the Company’s aggregated revenue growth. While international revenues increased by $585,931, Sprott-Shaw’s domestic revenue has decreased by $1,317,100 (to net to a $731,169 aggregate decrease) due to student loan credit tightening and changes in requirements for practical nursing programs throughout British Columbia, Canada. These regulatory changes have affected colleges throughout the province of British Columbia, resulting in the closure of a number of schools throughout BC and therefore less competition for future quarters.Sprott-Shaw has reduced its number of location by four within the past year and added one new location in Greater Vancouver.These closed campuses were located in remote regions of British Columbia and resources have been re-allocated to profitable campuses in other metropolitan locations. Our management’s emphasis since the start of fiscal year 2012 was placed on the streamlining the overall operations in Canada to better support our overseas marketing and business development efforts, re-position ourselves to recruit from the massive China market and transfer Chinese students to study at our members schools or our partner schools, and continued deployment and enhancement of our Global Learning Network platform. The following reconciles the net income (loss) to EBITDA (non-IFRS) and Adjusted EBITDA (non-IFRS): Quarter Ended November 30, Quarter Ended November 30, Net income (loss) $ ) $ Add: interest on long-term debt Add: income tax (recovery) provision - ) Add: depreciation and amortization EBITDA (NON-IFRS) $ ) $ As described in the table above, the net loss in the quarter ended November 30, 2012 increased by $579,518 compared to the same period last year, while the EBITDA decreased by $510,622 in the same period.The decreased profitability over the quarter ended November 30, 2012 is the result of the following: ● The restructuring of BC’s Practical Nursing programs, which temporarily decreased revenues, while the programs resources and costs were maintained, as the program is expected to rebound in future quarters; ● Increase in a share based compensation of $29,945 (a non-cash expense) in the quarter ended November 30, 2012 compared to $12,738 in the quarter ended November 30, 2011, which has no effect on cash flow, but decreases reported profitability for the quarter ended November 30, 2012; ● Increase in professional and consulting fees due to IFRS consulting work; and ● Increase in advertising costs, which are expected to benefit the Company in future quarters. Profitability is expected to grow over the next few quarters, as this year the Company is reducing business development efforts in new markets such as Vietnam and Saudi Arabia, there is no longer a need for significant curriculum updates, the Global Learning Network platform development costs has been reduced, and costs related to the transition to IFRS for financial reporting are also expected to decline this year. 4 The following details our cash flow activity during the quarter ended November 30, 2012 compared to last year: Quarter Ended November 30, Quarter Ended November 30, Cash flows from (used in) operating activities: Net loss $ ) $ Adjusted for items not involving cash: - amortization of property, equipment and intangible assets (including agency fees) - share-based payment expense - income tax recovery - ) - loss on disposal of assets, net - ) Net changes in non-cash working capital items ) Net cash (used in) operating activities Cash flows used in investing activities Purchases of property and equipment ) ) Acquisition of intangible assets ) ) Net cash used in investing activities ) ) Cash flows used in financing activities Purchase of treasury shares ) ) Advances to related parties Non-controlling interest draws ) ) Finance lease obligation ) ) Loan principal repayments ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease in cash) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 5 The Company’s cash flow from operating activities decrease from $3,461,820 in the quarter ended November 30, 2011 to $1,142,868 in the quarter ended November 30, 2012.The decrease in cash flow from operating activity was mainly due to the changes in working capital accounts, which have increased due to the increased of Accounts Receivable relating to government contracts with the Middle East and Korea, and increased capital expenditure on leasehold improvement.International student revenues from the Middle East increased to a greater extent in the quarter ended November 30, 2012, therefore, the accounts receivables balance increased in line with deferred revenues, which limited cash inflow.In the quarter ended November 30, 2011, the accounts receivables increased at a slower pace to deferred revenues and therefore increased cash flow from operating activity in the quarter.The Company expects this process to even out as the year continues, thereby increasing cash flow from operating activities in future quarters. The current portion of long term debt is a term loan facility from a commercial bank that was used to acquire KGIC in March 2010. This debt decreased by $150,000 for the quarter ended November 30, 2012 which represents the consistent efforts by the Company to decrease its debt. As at November 30, 2012 there was 1,402,712 remaining principle on the loan, down from $1,552,712 as at August 31, 2012, and from $2,757,164 as at September 1, 2010, a decrease of 49%.This loan facility is expected to be fully paid out by February 2015. SUMMARY OF QUARTERLY RESULTS The following table summarizes selected Company financial information for the last eight completed fiscal quarters in accordance to IFRS: Selected Financial Information Quarter Ended November 30, (First Quarter) Quarter Ended August 31, (Fourth Quarter) Quarter Ended May 31, (Third Quarter) Quarter Ended February 29, (Second Quarter) Total revenues $ Net income (loss) $ ) $ $ ) $ ) Income (loss) per share $ ) $ $ ) $ ) Selected Financial Information Quarter Ended November 30, (First Quarter) Quarter Ended August 31, (Fourth Quarter) Quarter Ended May 31, (Third Quarter) Quarter Ended February 28, (Second Quarter) Total revenues $ Net loss $ $ ) $ ) $ ) Loss per share $ $ ) $ ) $ ) The Company’s operations are affected by seasonality, which has varying effects on the Company’s financials. The Sprott-Shaw and CIBT China business units follow the typical student enrolment/academic season for the education business sector, which operate from September to June. A large amount of tuition fees and accounts receivable are therefore accumulated in the month of September of each year, but are deferred and recognized as programs are delivered throughout the academic year. Revenues and net income are therefore balanced throughout the first three quarters of the fiscal year. KGIC’s business operating cycle is typically the reverse of CIBT and SSDC with the fourth quarter summer season being the busiest for the year due to the significant increase in summer programs. 6 RESULTS OF OPERATIONS The following table compares selected financial information for the quarter ended November 30, 2012 to the quarter ended November 30, 2011. Selected Financial Information Quarter Ended November 30, Quarter Ended November 30, Total revenues $ $ Educational revenues – CIBT $ $ Educational revenues net of direct costs % – CIBT 51% 46% Commission revenues – GEA $ - Commission revenues net of direct costs % – GEA 44% - Educational revenues – SSDC $ $ Educational revenues net of direct costs % – SSDC 62% 62% Educational revenues – KGIC $ $ Educational revenues net of direct costs % – KGIC 46% 43% Design and advertising revenues – IRIX $ $ Design and advertising revenues net of direct costs % – IRIX 58% 57% General and administrative expenses $ $ Share-based compensation $ $ Foreign exchange (gain) loss $ $ Income tax (recovery) provision – net - $ Net (loss) income $ $ (Loss) earnings per share $ $ Total assets $ $ Long-term liabilities $ $ 7 China Operations The table below describes CIBT China’s operational and financial performance for the quarterly period ended November 30, 2012 compared to the same period last year: Quarterly Financial Information November 30, November 30, Change Percentage Change CIBT Education Revenues $ $ $ ) %) CIBT Revenues net of direct costs (%) 51
